Appellate Case: 22-9501    Document: 010110772875        Date Filed: 11/22/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CARLOS ANTONIO AGUIRRE-
  AVENDANO,

        Petitioner,

  v.                                                           No. 22-9501
                                                           (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, PHILLIPS, and EID, Circuit Judges.
                   _________________________________

       Carlos Antonio Aguirre-Avendano is a native and citizen of El Salvador who

 entered the United States without permission. An immigration judge (IJ) found him

 removable and ineligible for asylum, withholding of removal, or protection under the

 Convention Against Torture (CAT), and ordered that he be returned to his home

 country. The Board of Immigration Appeals (BIA) dismissed his appeal in a single-



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-9501    Document: 010110772875       Date Filed: 11/22/2022      Page: 2



 member order. Aguirre-Avendano now petitions for review of the BIA’s decision.

 We have jurisdiction under 8 U.S.C. § 1252(a), and we deny the petition.

 I.    STANDARD OF REVIEW

       We review the BIA’s decision, but we may consult the IJ’s more-complete

 discussion of the same grounds relied upon by the BIA. Uanreroro v. Gonzales,

 443 F.3d 1197, 1204 (10th Cir. 2006). “[W]e will not affirm on grounds raised in the

 IJ decision unless they are relied upon by the BIA in its affirmance.” Id.

 “[A]dministrative findings of fact are conclusive unless any reasonable adjudicator

 would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

 II.   BACKGROUND & PROCEDURAL HISTORY

       Aguirre-Avendano entered the United States at an unknown location in 2006.

 In November 2010, the government charged him with removability as a noncitizen

 present in the United States without being admitted or paroled.1 Aguirre-Avendano

 conceded the charge and applied for asylum, withholding of removal, and CAT

 protection. He claimed he was being persecuted by the MS-13 gang because he

 refused to join them.

       Aguirre-Avendano and his sister (who came to the United States before him)

 testified at his asylum hearing in 2011 about the violence they suffered at gang

 members’ hands, and about their mother’s murder for resisting gang activity. The

 IJ’s eventual decision credited that testimony but held that those who resist gang


       1
         The government charged a second basis for removability, arising from a
 criminal conviction, but it has since abandoned that charge.
                                            2
Appellate Case: 22-9501     Document: 010110772875        Date Filed: 11/22/2022     Page: 3



 activity or recruitment are not a social group entitled to asylum. The IJ also ruled

 that the Salvadoran government was not acquiescent to gang violence, so CAT

 protection was inapplicable.

       Aguirre-Avendano appealed to the BIA, which affirmed, and he then

 petitioned this court for review. After briefing, the government moved to remand the

 case so the agency could re-examine Aguirre-Avendano’s asylum claim from a

 different perspective, namely, whether he was being persecuted on account of

 membership in a social group comprising his family. We granted that motion,

 leading to further proceedings before the agency in which Aguirre-Avendano claimed

 persecution based on membership in his nuclear family alone, or membership in a

 nuclear family that had made police reports against MS-13 gang activities (as his

 mother had).

       An IJ convened a second evidentiary hearing in 2018. Aguirre-Avendano’s

 sister testified again, and his younger brother (who had since come to the United

 States) testified for the first time. The IJ eventually issued a written decision

 holding:

               Aguirre-Avendano’s sister’s testimony was not credible, given

                inconsistencies between her 2011 testimony and 2018 testimony;

               Aguirre-Avendano’s brother’s testimony was unreliable;

               Aguirre-Avendano’s proposed social groups based solely on

                membership in his nuclear family are valid social groups for asylum



                                             3
Appellate Case: 22-9501     Document: 010110772875        Date Filed: 11/22/2022        Page: 4



               purposes, but he failed to prove that he had been persecuted, or likely

               would be persecuted, on account of family membership;

              Aguirre-Avendano’s proposed social groups based on his relationship to

               nuclear family members who have filed police reports against the gang

               are not cognizable because they are not socially distinct—and, in any

               event, he failed to prove persecution, or likelihood of persecution,

               motivated by that relationship; and

              Aguirre-Avendano failed to prove that the Salvadoran government was

               unable or unwilling to oppose the MS-13 gang, or that it acquiesced in

               the gang’s violence.

 For all these reasons, the IJ denied asylum, withholding of removal, and CAT

 protection.

        Aguirre-Avendano appealed to the BIA, which held that substantial evidence

 supported all the IJ’s factual findings, and that those findings justified denial of

 relief. The BIA therefore dismissed the appeal.

        This petition for review followed.

 III.   ANALYSIS

        A.     Asylum

        An asylum applicant must prove that he or she is a “refugee.” 8 U.S.C.

 § 1158(b)(1). In this context, a “refugee” is a person unable or unwilling to return to

 his or her country “because of persecution or a well-founded fear of persecution on

 account of race, religion, nationality, membership in a particular social group, or

                                             4
Appellate Case: 22-9501    Document: 010110772875        Date Filed: 11/22/2022     Page: 5



 political opinion.” Id. § 1101(a)(42)(A). Aguirre-Avendano relied on the “particular

 social group” prong. As noted, he asserted: (1) membership in his nuclear family,

 and (2) membership in a nuclear family, one of whose members had filed police

 reports against the MS-13 gang.2

               1.    Credibility

        Aguirre-Avendano argues, in essence, that the IJ should have credited his

 sister’s and younger brother’s testimony, and then the IJ would have been compelled

 to conclude that the MS-13 gang persecuted Aguirre-Avendano on account of his

 membership in one of his proposed social groups. Thus, we address the credibility

 challenge first.

                     a.     Aguirre-Avendano’s Sister

        Aguirre-Avendano’s sister, Raina, testified at both the 2011 and 2018

 hearings. She also submitted an affidavit ahead of the 2011 hearing.

        The key points of Raina’s affidavit were:

              MS-13 gang members first attacked her in 2001 because they knew her

               ex-husband was working in the United States and sending her money;

              in 2002–03, MS-13 gang members tried to recruit her brother Carlos

               (the petitioner here), and beat him savagely for refusing to join;




        2
         Aguirre-Avendano broke each of these groups into two, with slight
 differences between the definition of each, for a total of four proposed social groups.
 Those differences are irrelevant for present purposes.
                                             5
Appellate Case: 22-9501    Document: 010110772875        Date Filed: 11/22/2022        Page: 6



             Raina’s and Carlos’s mother reported the beating to the police and then

              started receiving threats and demands that they pay protection money of

              $50 per week;

             Carlos was again savagely beaten in 2006, at which point his parents

              sent him to the United States; and

             in 2008, MS-13 gang members murdered Raina’s and Carlos’s mother

              because she had reported them to the police, stopped paying the

              protection money, and refused to tell them where Carlos had gone.

       Raina’s testimony at the 2011 hearing was somewhat consistent with her

 affidavit, but three details changed:

             Carlos’s troubles with MS-13 began in the year 2000 (not 2002);

             she was attacked in the year 2000 (not 2001); and

             she was attacked on account of Carlos’s refusal to join the gang (not

              because they knew she was receiving money from her ex-husband).

       Finally, at the 2018 hearing, Raina returned to the allegation in her affidavit

 that she had been attacked in 2001 (not 2000). But she added that her first attack had

 actually been a series of three attacks in 1997, and she was raped each time. She

 further testified that she had not provided that detail previously because she felt

 ashamed and embarrassed.

       The IJ found he could not accept Raina’s testimony due to its inconsistencies

 about the timing and number of the attacks, and about the gang members’


                                             6
Appellate Case: 22-9501       Document: 010110772875       Date Filed: 11/22/2022   Page: 7



 motivations. The BIA, in turn, held that the IJ had provided adequate reasons for this

 credibility determination.

        The statute governing asylum sets the following standard for judging

 credibility:

                Considering the totality of the circumstances, and all
                relevant factors, a trier of fact may base a credibility
                determination on the demeanor, candor, or responsiveness
                of the applicant or witness, the inherent plausibility of the
                applicant’s or witness’s account, the consistency between
                the applicant’s or witness’s written and oral statements
                (whenever made and whether or not under oath, and
                considering the circumstances under which the statements
                were made), the internal consistency of each such
                statement, the consistency of such statements with other
                evidence of record (including the reports of the
                Department of State on country conditions), and any
                inaccuracies or falsehoods in such statements, without
                regard to whether an inconsistency, inaccuracy, or
                falsehood goes to the heart of the applicant’s claim, or any
                other relevant factor.

 8 U.S.C. § 1158(b)(1)(B)(iii); see also id. § 1229a(c)(4)(C) (setting the same standard

 for removal proceedings generally). The agency’s credibility findings, “like other

 findings of fact, are subject to the substantial evidence test.” Elzour v. Ashcroft,

 378 F.3d 1143, 1150 (10th Cir. 2004).

        Aguirre-Avendano argues that the agency should have viewed his sister’s

 testimony more sympathetically, but that is not enough to show “any reasonable

 adjudicator would be compelled to conclude” that his sister was credible, 8 U.S.C.

 § 1252(b)(4)(B). Because the agency’s finding falls within the broad range of




                                              7
Appellate Case: 22-9501    Document: 010110772875         Date Filed: 11/22/2022      Page: 8



 acceptable findings on the evidence before it, we must accept Raina’s lack of

 credibility as “conclusive.” Id.

                     b.     Aguirre-Avendano’s Younger Brother

       Aguirre-Avendano’s younger brother, Jose, testified only at the 2018 hearing.

 He was sixteen years old at the time. He was young (four or five years old) when he

 saw gang members murder his mother. They were then living in San Salvador. But

 the gang began to demand money from his father, so he and his father moved around

 the country to try and stay away from them. Eventually, the gang found him (Jose)

 and attacked him, and then his father sent him to the United States.

       The IJ found Jose’s testimony “unreliable” and “largely incoherent.” R. at 97.

 As examples, the IJ noted that Jose said he lived in five different places while trying

 to avoid the gangs, but could describe only three of them. The IJ also pointed out

 that Jose first said he never returned to San Salvador after his mother’s murder, but

 later said that the gang attacked him in a San Salvador alleyway when he was twelve

 years old. The IJ acknowledged Jose’s age and the trauma he experienced, but his

 testimony was nonetheless “unclear,” so the IJ chose to “afford it little, if any,

 weight.” Id. The BIA upheld this determination for the reasons given by the IJ.

       Aguirre-Avendano argues that Jose’s testimony was reliable, and any

 inconsistencies were not material. But the agency must consider inconsistencies

 “without regard to whether [they go] to the heart of the applicant’s claim.” 8 U.S.C.

 § 1158(b)(1)(B)(iii). In any event, the record does not compel a conclusion that



                                             8
Appellate Case: 22-9501      Document: 010110772875     Date Filed: 11/22/2022     Page: 9



 Jose’s testimony was reliable. Thus, we may not overturn the agency’s decision to

 ignore it.

               2.     Nexus Determination

        As stated above, Aguirre-Avendano insists that if the agency had credited

 Raina’s and Jose’s testimony, then the IJ would have been compelled to conclude that

 MS-13 was persecuting him because of his membership in at least one of the family-

 based social groups he proposed. Given the structure of this argument, we need not

 reach the latter issue because Aguirre-Avendano has not shown that the agency erred

 in its credibility decisions.

        At the very end of this section of his brief, however, Aguirre-Avendano adds,

 “Alternatively, Petitioner argues that even excluding his family members’ testimony,

 substantial evidence in the record shows that he was targeted due to his family

 membership, and that each member of his family was targeted for their family

 membership.” Pet’r’s Opening Br. at 47. But he does not develop this argument

 beyond that single sentence, so he waives the issue. See, e.g., Murrell v. Shalala,

 43 F.3d 1388, 1389 n.2 (10th Cir. 1994) (“[S]uch perfunctory complaints fail to

 frame and develop an issue sufficient to invoke appellate review.”). We therefore

 uphold the agency’s finding that Aguirre-Avendano did not prove he had been

 persecuted, or would likely be persecuted, because of his membership in the social

 groups he proposed.3


        3
         Given this disposition, we need not reach Aguirre-Avendano’s argument that
 the agency erred when it found two of his proposed social groups (based on family
                                            9
Appellate Case: 22-9501     Document: 010110772875         Date Filed: 11/22/2022   Page: 10



        B.       Withholding of Removal

        Aguirre-Avendano’s withholding-of-removal argument depends entirely on his

  argument that the agency should have granted him asylum. Because we uphold the

  agency’s asylum ruling, we likewise uphold its ruling that withholding of removal is

  unavailable.

        C.       CAT Protection

        Aguirre-Avendano may still qualify for CAT protection if he “is more likely

  than not to be tortured” upon return to El Salvador. 8 C.F.R. § 1208.17(a). But such

  torture must be “inflicted by, or at the instigation of, or with the consent or

  acquiescence of, a public official acting in an official capacity.” Id. § 1208.18(a)(1).

        Aguirre-Avendano claims that his own family’s experience of reporting gang

  activity to the police and receiving no protection—indeed, those reports allegedly led

  to his mother’s murder—provides substantial evidence that the Salvadoran

  government would acquiesce in MS-13’s murderous intentions if he were sent back.

  But other evidence cuts against his argument. The agency relied on State Department

  evidence showing that “[t]he Salvadoran government has implemented structures to

  combat gang violence and actively apprehend, prosecute, and incarcerate gang



  membership plus a history of making reports to the police) lacked social distinction.
  The agency stated that Aguirre-Avendano’s evidence failed to prove a connection
  between the persecution he experienced and his membership in any social group he
  proposed, including those social groups the agency rejected for lack of social
  distinction. We also need not reach Aguirre-Avendano’s challenge to the agency’s
  finding about the Salvadoran government’s willingness or ability to protect its
  citizens from persecution. That issue is irrelevant if he cannot prove he was
  persecuted on account of a protected ground.
                                              10
Appellate Case: 22-9501   Document: 010110772875       Date Filed: 11/22/2022    Page: 11



  members who target members of the general population.” R. at 104–05. Aguirre-

  Avendano offers no argument why, on this body of evidence, “any reasonable

  adjudicator would be compelled” to find acquiescence, 8 U.S.C. § 1252(b)(4)(B).

  Accordingly, we uphold the agency’s acquiescence finding and, in turn, its denial of

  CAT protection.

  IV.   CONCLUSION

        We deny the petition for review.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           11